Citation Nr: 1542682	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  11-08 563	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected schizophrenia


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1973 to July 1981.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida denying benefits to the Veteran for erectile dysfunction secondary to medications taken for service-connected schizophrenia. 

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is hereby REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his statement submitted in support of his claim in May 2009, the Veteran asserts that his erectile dysfunction is caused or aggravated by medications taken for his service-connected schizophrenia.  Remand of this claim is required for the reasons outlined below.

In July 2009, a VA examination was conducted to address the theory of secondary service connection for the Veteran's erectile dysfunction.  However, the July 2009 opinion is inadequate because it does not address the aggravation prong of a secondary service connection claim.  See 38 C.F.R. § 3.310 (2015).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 313 (2007).  Therefore, because the July 2009 VA examination opinion did not address the aggravation prong of secondary service connection, an addendum opinion is required before the Board can render a decision.

Additionally, the July 2009 VA examination report states that the Veteran is seeking benefits for erectile dysfunction caused by medications that he took for schizophrenia in the 1990's.  However, in the Veteran's claim he seeks benefits for erectile dysfunction that is secondary "to the medication [he is] taking," not medication he took in the 1990's.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the July 2009 erectile dysfunction examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i. The Veteran's May 2009 statement in support of his claim.

ii. The report of the Veteran's July 2009 VA examination.

iii. The Veteran's July 2014 VA urology medical records.

c. The examiner is advised that the Board has accepted the Veteran's statement that he experiences erectile dysfunction as credible.

d. The examiner must provide opinions as to the following:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction is proximately due to or the result of his service-connected schizophrenia, or medication taken for its treatment during the appeal period.

ii. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction is aggravated beyond its natural progression by his service-connected schizophrenia, or medication taken for its treatment during the appeal period.

iii. If the examiner finds that the Veteran's erectile dysfunction was NOT caused or aggravated by his service-connected schizophrenia, determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction began during active service or is related to an incident in service.

e. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




								(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


